13‐3795‐cv 
        AEP‐PRI Inc. v. Galtronics Corporation Ltd. 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

 
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 25th day of August, two thousand 
        fourteen. 
                                          
        PRESENT:  JOHN M. WALKER, JR., 
                     RICHARD C. WESLEY,  
                     DEBRA ANN LIVINGSTON, 
                                  Circuit Judges. 
        ____________________________________________ 
         
        AEP‐PRI INC.,  
         
                                  Plaintiff‐Appellant, 
         
                     ‐v.‐                                  No. 13‐3795‐cv 
         
        GALTRONICS CORPORATION LTD., 
        GALTRONICS ELECTRONICS (WUXI) 
        CO. LTD., 
         
                                  Defendants‐Appellees. 
        ____________________________________________ 
         

                                                             1
FOR APPELLANT:             Francis A. Miniter, Kensington, CT. 
 
FOR APPELLEES:         David P. Zaslowsky (Laura R. Zimmerman, on the brief), 
                       Baker & McKensie LLP, New York, NY.           
____________________________________________  
 
      Appeal from the United States District Court for the Southern District of 
New York (Paul A. Engelmayer, Judge). 
 
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment is AFFIRMED. 

       AEP‐PRI Inc. (“AEP”) appeals from two orders of the United States 

District Court for the Southern District of New York (Paul A. Engelmayer, Judge) 

one dismissing AEP’s complaint and another denying AEP’s motion to amend 

the judgment. 

       Under 28 U.S.C. § 1359, “[a] district court shall not have jurisdiction of a 

civil action in which any party, by assignment or otherwise, has been improperly 

or collusively made or joined to invoke the jurisdiction of such court.”  “We give 

careful scrutiny to assignments which might operate to manufacture diversity 

jurisdiction.”  Airlines Reporting Corp. v. S & N Travel, Inc., 58 F.3d 857, 862 (2d 

Cir. 1995). 

       “[A]ssignments between parent companies and their subsidiaries” – as 

occurred here – “must be treated as presumptively ineffective.”  Id.  To overcome 


                                           2
this presumption, the plaintiff‐assignee must “articulate a legitimate business 

purpose for the assignment.”  Id. at 863.  The district court properly determined 

that AEP failed to do so in this instance. 

      The district court was also within its discretion to deny AEP’s motion to 

amend the judgment pursuant to Federal Rule of Civil Procedure 59(e).  Given 

the facts of this case, the district court was in its discretion to reject AEP’s offered 

explanation for why it had failed to previously provide the “new” facts included 

in its motion to amend. 

      We have considered AEP’s remaining arguments and find them to be 

without merit.  For the reasons stated above, the judgment of the district court is 

AFFIRMED. 

                            
                                         FOR THE COURT: 
                                         Catherine O’Hagan Wolfe, Clerk 
 
                                           




                                              3